Slip Op. 99 - 108

            UNITED STATES COURT OF INTERNATIONAL TRADE

- - - - - - - - - - - - - - - - - - -x
SAVE DOMESTIC OIL, INC.,
                                     :
                          Plaintiff,
                                     :
                 v.                      Court No. 99-09-00558
                                     :

UNITED STATES,                      :

                          Defendant. :

- - - - - - - - - - - - - - - - - - -x

                          Memorandum & Order

[Motions of API Ad Hoc Free Trade Committee;
 Saudi Arabian Oil Company; Petroleos de
 Venezuela, S.A. and CITGO Petroleum Cor-
 poration; and Petróleos Mexicanos, P.M.I.
 Comercio Internacional S.A. de C.V., and
 PEMEX Exploración y Producción for leave
 to intervene as parties defendant granted;
 Motions of Mobil Corporation, Exxon Cor-
 poration, Shell Oil Company, Texaco Inc.,
 Chevron Corporation, and BP Amoco for leave
 to intervene as parties defendant denied;
 Motion of Trifinery Petroleum Services for
 leave to file a brief amicus curiae denied.]

                                         Dated:   October 12, 1999

     Wiley, Rein & Fielding (Charles Owen Verrill, Jr. and John
P. Quinn) for the plaintiff.

     David W. Ogden, Acting Assistant Attorney General; David M.
Cohen, Director, Commercial Litigation Branch, Civil Division,
U.S. Department of Justice (A. David Lafer and Lucius B. Lau)
for the defendant.

     Dewey Ballantine LLP (Harry L. Clark and Bradford L. Ward)
for API Ad Hoc Free Trade Committee.

     Sharretts, Paley, Carter & Blauvelt, P.C. (Ned H. Marshak)
for Mobil Corporation.

     Covington & Burling (Harvey M. Applebaum and David R. Grace)
for Exxon Corporation.

     Vinson & Elkins (Theodore W. Kassinger, Alden L. Atkins and
Greta L.H. Lichtenbaum) for Shell Oil Company.
Court No. 99-09-00558                                       Page 2


     King & Spalding (Joseph W. Dorn and Duane W. Layton) for
Texaco Inc.

     deKieffer & Horgan (J. Kevin Horgan and Peter L. Sultan)
for Chevron Corporation.

     Barnes, Richardson & Colburn (Robert E. Burke and Brian F.
Walsh) for BP Amoco.

     White & Case (Carolyn B. Lamm) for Saudi Arabian Oil Com-
pany.

     Shearman & Sterling (Thomas B. Wilner, Jeffrey M. Winton,
Michael J. Chapman and Perry S. Bechky) for Petroleos de Vene-
zuela, S.A. and CITGO Petroleum Corporation.

     O'Melveny & Myers, LLP (Michael A. Meyer) for Petróleos
Mexicanos, P.M.I. Comercio Internacional S.A. de C.V., and
PEMEX Exploración y Producción.

     Baker, Donelson, Bearman and Caldwell (Charles R. Johnson,
Jr. and Doreen M. Edelman) for Trifinery Petroleum Services.



           AQUILINO, Judge:   The plaintiff commenced this action

on September 7, 1999 by filing a summons and complaint in re Dis-

missal of Antidumping and Countervailing Duty Petitions: Certain

Crude Petroleum Oil Products From Iraq, Mexico, Saudi Arabia, and

Venezuela, 64 Fed.Reg. 44,480 (Aug. 16, 1999).   Jurisdiction is

alleged to exist pursuant to 19 U.S.C. §1516a(a)(1)(A) and 28

U.S.C. §1581(c).


           The court is now in receipt of an amended complaint,

which has not been filed in compliance with the rules of prac-

tice.   That is, the plaintiff purports to rely on CIT Rule 15(a)

"as a matter of course, [to] amend[] the Complaint filed on Sep-

tember 7, 1999".   But the amended pleading is dated September 30,
Court No. 99-09-00558                                       Page 3


1999, and has been deemed filed as of that date (pursuant to CIT

Rule 5(e)), while Rule 15(a) provides in pertinent part:


          A party may amend the party's pleading once as a
     matter of course at any time before a responsive plead-
     ing is served or, if the pleading is one to which no
     responsive pleading is permitted and the action has not
     been noticed for trial, the party may so amend it at
     any time within 20 days after it is served. Otherwise
     a party may amend the party's pleadings only by leave
     of court or by written consent of the adverse party;
     . . ..


Since 28 U.S.C. §1581(c) is the pleaded jurisdictional predicate

of this action, no answer to the complaint is permitted herein

according to CIT Rule 7(a), which thereby implicates the forego-

ing 20-day restriction on amendment without leave of court or

consent of adverse parties.   Apparently, neither was sought by

the plaintiff prior to its attempted formal filing.


          As for adverse parties, commencement of this action has

brought forth a number of what can only be characterized as per-

functory motions for leave to intervene as parties defendant pur-

suant to CIT Rule 24(a)1.   The first such motion has been filed

by the API Ad Hoc Free Trade Committee, appended to which is the

Form 13 disclosure statement called for by the Practice Comment

to Rule 24, to wit:


     1
       Consistent with the current, unique approach to actions of
this kind, Rule 24(c) requires that all motions for leave to in-
tervene in an action as of right per Rule 24(a) or by permission
viz. 24(b) be accompanied by a pleading setting forth the claim
or defense for which intervention is sought "[e]xcept in an ac-
tion described in 28 U.S.C. §1581(c)."
Court No. 99-09-00558                                        Page 4


          The API Ad Hoc Free Trade Committee is comprised
     of the following crude petroleum oil producers: Atlan-
     tic Richfield Corporation (ARCO), BHP Petroleum (Amer-
     icas) Inc., BP Amoco, Burlington Resources, Chevron
     Corporation, Conoco Inc., Exxon Corporation, Fina, Inc.,
     Kerr-McGee Corporation, Marathon Oil Company, Mobil Cor-
     poration, Murphy Oil Corporation, Occidental Petroleum
     Corporation, Phillips Petroleum Company, Shell Oil Com-
     pany, and Texaco Inc.

The sum and substance of its motion is stated to be as follows:


          2. The applicant represents domestic producers of
     certain crude petroleum oil products, was a party to
     the proceeding before the U.S. Department of Commerce,
     and is an interested party within the meaning of 19
     U.S.C. §1677(9)(E). The applicant, therefore, has
     standing to appear and be heard as a party in inter-
     est before this Court pursuant to 19 U.S.C. §1516a(d)
     and may intervene as a matter of right pursuant to 28
     U.S.C. §2631(j)(1)(B).


While this representation may satisfy the base requirements of

the rule, the movant does not address any of plaintiff's aver-

ments, most specifically at this nascent-but-important stage of

this action those regarding its raison d'être and relationship

to its member "integrated producers", some of which the plaintiff

alleges merely mimicked Committee arguments made to the Interna-

tional Trade Administration, U.S. Department of Commerce.


          Be that administrative process as it was, the following

listed Committee members have interposed their own motions for

leave to intervene herein as of this date:   Mobil Corporation,

Exxon Corporation, Shell Oil Company, Texaco Inc., Chevron

Corporation, and BP Amoco.   None of them reveals either its
Court No. 99-09-00558                                       Page 5


relationship to the Committee and/or to other members2, or its
particular position on any of plaintiff's allegations and thus

how such position relates to that of the Committee or to other

parties in opposition to the plaintiff.   In other words, this

court has no basis at the moment for determining how intervention

of individual Ad Hoc Committee members will not be redundant --

and thus of assistance in the expeditious disposition of this

action.

          In addition to the foregoing would-be parties, to date

Saudi Arabian Oil Company, Petroleos de Venezuela, S.A. and CITGO

Petroleum Corporation, and Petróleos Mexicanos, P.M.I. Comercio

Internacional S.A. de C.V. and PEMEX Exploración y Producción

have interposed motions for leave to intervene as parties de-

fendant pursuant to CIT Rule 24(a), while Trifinery Petroleum

Services has moved for leave to file a brief amicus curiae.

          As filed, the latter does not adequately inform the

court of Trifinery's position on any of the issues raised by the

plaintiff.3   The same must be said of the other three motions,

     2
       The court notes in passing that Exxon Corporation and
Mobil Corporation have agreed to merge, which reportedly has
been approved by their respective stockholders. See, e.g.,
Stockholders Approve Exxon-Mobil Merger, N.Y. Times, May 28,
1999, at C2, col. 5. Cf. A. Salpukas, It's Official: BP Is
Planning to Buy ARCO, N.Y. Times, April 2, 1999, at C1, col. 5.
     3
       Hence, it should be, and hereby is, denied, albeit without
prejudice to acceptable renewal. The motion does claim that
"Trifinery is a major importer of crude petroleum from Venezuela"
which "could be adversely affected by this Court's decision to
remand this matter to the Department of Commerce." Suffice it to

                                              (footnote continued)
Court No. 99-09-00558                                        Page 6


which nonetheless are in basic conformity with the rules of

practice as presently in effect and which are on behalf of

entities not disclosed to be members of the API Ad Hoc Free

Trade Committee or otherwise claimed to be represented herein.

Ergo, those three motions to intervene, as well as that of that

Committee, can be, and they hereby are, granted.


             The motions for leave to intervene on behalf of Mobil

Corporation, Exxon Corporation, Shell Oil Company, Texaco Inc.,

Chevron Corporation, and BP Amoco are hereby denied, without

prejudice to renewal by each upon showing which positions on the

issues raised by the plaintiff are not susceptible of adequate

representation herein by their Ad Hoc Committee.


             The Clerk of the Court is hereby directed to return to

counsel plaintiff's First Amended Complaint as not presented in

conformity with the Rules, and also to forward promptly copies

of this court's decision to all firms implicated by plaintiff's

pleadings.

             So ordered.

Dated: New York, New York
       October 12, 1999


                                                Judge


report at this stage of proceeding that Petroleos de Venezuela,
S.A. claims to be

     a Venezuelan producer and exporter of the subject mer-
     chandise, and CITGO is a U.S. importer of the subject
     merchandise. They clearly qualify as interested par-
     ties under the statutory definitions.

Consent Motion of Petroleos de Venezuela, S.A. and CITGO Petro-
leum Corporation to Intervene, p. 3 n. 1.